Exhibit 10.34

 



EXECUTION COPY

 

AMENDMENT NO 3 TO LOAN AGREEMENT

 



EFFECTIVE DATE: December 14, 2018       PARTIES: Borrower: Amyris, Inc., a
Delaware corporation (“Amyris”), and Amyris Fuels, LLC, a Delaware limited
liability company, Amyris Clean Beauty LLC, a Delaware limited liability company
        Lender: GACP Finance Co., LLC, a Delaware limited liability company



 





RECITALS

 

A.       Lender has extended credit (the “Loan”) to Borrower in the original
principal amount of Thirty-Six Million Dollars ($36,000,000) pursuant to that
certain Loan and Security Agreement, dated as of June 29, 2018, as modified by
that certain First Modification Agreement, effective as of June 29, 2018 and as
amended pursuant to that certain Amendment No 1 to Loan Agreement, effective as
of August 24, 2018, and that certain Amendment No 2 to Loan Agreement, effective
as of September 30, 2018 (the “Loan Agreement”), each by and among Amyris, each
“Subsidiary Guarantor” party thereto, the several bantks and other financial
institutions or entities from time to time parties thereto (collectively,
referred to as “Lender”) and GACP Finance Co., LLC, a Delaware limited liability
company, in its capacity as administrative agent for itself and the Lender (in
such capacity, the “Agent”).

 

B.       Borrower and Lender desire to amend the definition of “Excluded
Intellectual Property” and “Term Loan Interest Rate” in the Loan Agreement.

 

C.       The term “Loan Documents” and each other capitalized term used but not
defined herein has the meaning given to such term in the Loan Agreement, as
amended hereby.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender agree as follows:

 

1.       Amendment to Loan Agreement. Effective as of the Effective Date hereof,
the Loan Agreement is modified as follows:

 

1.1 Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of “Excluded Intellectual Property” and “Term Loan Interest Rate” in
their entirety and replacing them with the following:

 



 

 

 

“Excluded Intellectual Property” means all Intellectual Property that (i)
constitutes “AMYRIS Licensed IP” as defined in that certain License Agreement
regarding Diesel Fuel in the EU, dated as of March 21, 2016, as amended, by and
among the Parent and Total Raffinage Chimie S.A., as assignee of Total Energies
Nouvelles Activités USA, but solely to the extent of the field of use granted in
such agreement, (ii) constitutes “AMYRIS Licensed IP” as defined in that certain
Amended & Restated Jet Fuel License Agreement, dated as of March 21, 2016, as
amended, by and among the Parent and Total Amyris BioSolutions B.V., but solely
to the extent of the field of use granted in such agreement, (iii) is subject to
that certain Farnesene Intellectual Property License, dated as of November 14,
2017, by and between DSM Nutritional Products Ltd. and Parent, but solely to the
extent of the field of use granted in such license, (iv) is subject to that
certain Health and Nutrition License Agreement, dated as of May 11, 2017, by and
between Parent and DSM International B.V., but solely to the extent of the field
of use granted in such license, or (v) is subject to that certain Vitamin A
License Agreement, dated as of May 11, 2017, by and between Parent and DSM
International B.V., but solely to the extent of the field of use granted in such
license, and in each case of clauses (i) and (ii), as such agreements were in
effect as of June 29, 2018, and in each case of clauses (iii), (iv) and (v), as
such agreements existed as of December 14, 2018, in each case, only for as long
as such agreement or license is not terminated either (x) with the prior written
consent of the party thereto (other than Parent (or any successor to Parent)) or
(y) by Parent (or any successor to Parent) in accordance with the terms of such
agreement or license, unless (and only for so long as) such termination is being
disputed in good faith by the other party thereto. Notwithstanding the foregoing
“Excluded Intellectual Property” shall not include any products, substitutions
or replacements of Intellectual Property outside of the fields of use granted in
the foregoing agreements and licenses or any proceeds of such Intellectual
Property (unless, in each case, such proceeds, products, substitutions or
replacements would otherwise constitute Excluded Intellectual Property).

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to (i) the greater of (a) the prime rate as reported in The Wall Street Journal
or (b) 4.75% plus (ii) 9.00%.

 

1.2        Each reference in the Loan Documents to the Loan Agreement is a
reference to such document as modified herein.

 

1.3       Each reference in the Loan Documents to “Excluded Intellectual
Property” and “Term Loan Interest Rate” is a reference to such term as modified
herein.

 

2.       No Pledge of Excluded Intellectual Property. Borrower shall, at all
times, keep, and shall cause its Subsidiaries to keep, the Excluded Intellectual
Property free and clear from any legal process or Liens whatsoever (except for
(x) Permitted Liens and (y) the agreements and licenses referenced in the
definition of Excluded Intellectual Property (as modified hereby) and the other
rights granted thereunder to the other parties thereto). Borrower shall, and
shall cause its Subsidiaries to, protect and defend Borrower’s or such
Subsidiary’s title to the Excluded Intellectual Property from and against all
Persons claiming any interest adverse to Borrower or such Subsidiary.

 

3.        Representations and Warranties. Borrower represents and warrants to
Lender:

 

3.1       There has been no material adverse change in the financial condition
of Borrower or any other person whose financial statement has been delivered to
Lender in connection with the Loan from the most recent financial statement
received by Lender.

 

3.2       The Loan Documents as modified herein are the legal, valid, and
binding obligation of Borrower, enforceable against Borrower in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization, or similar laws or by equitable
principals of general application.

 



-2-

 

 

4.        Miscellaneous.

 

4.1        Before this Amendment becomes binding on Lender,

 

4.1.1        Lender shall have received a copy of this Amendment duly executed
by Borrower; and

 

4.1.2        Lender shall have received its amendment fee of $180,000 by wire
transfer of immediately available funds.

 

4.2        The Loan Documents are ratified and affirmed by Borrower and remain
in full force and effect as modified herein. Any property or rights to or
interests in property granted as security in the Loan Documents, as modified
herein, remain as security for the Loan and the obligations of Borrower in the
Loan Documents.

 

4.3        The Loan Documents as modified herein contain the entire
understanding and agreement of Borrower and Lender in respect of the Loan and
supersede all prior representations, warranties, agreements, arrangements, and
understandings with respect thereto. No provision of the Loan Documents as
modified herein may be changed, discharged, supplemented, terminated, or waived
except in a writing signed by Lender and Borrower. In addition, no provision of
the Loan Documents as modified herein in respect of Excluded Intellectual
Property of the types described in clauses (iii), (iv) or (v) of the definition
thereof may be changed, discharged, supplemented, terminated, or waived except
in a writing signed by Lender, Borrower and, prior to termination of the
applicable agreement or license referenced in such clauses either (i) with the
prior written consent of the party thereto (other than Parent (or any successor
to Parent)) or (ii) by Parent (or any successor to Parent) in accordance with
the terms of such agreement or license, unless (and only for so long as) such
termination is being disputed in good faith by the other party thereto, DSM
International B.V.

 

4.4        Except as specifically provided in this Amendment, no implied consent
involving any of the matters set forth in this Amendment or otherwise shall be
inferred or implied by Lender’s execution of this Amendment or any other action
of Lender. Lender’s execution of this Amendment shall not constitute a waiver,
either express or implied, of the requirement that any further waiver with
respect to or modification of the Loan or of the Loan Documents shall require
the express written approval of Lender, as further set forth in the Loan
Documents. Lender’s execution of this Amendment shall not constitute a waiver of
any of the rights and remedies that Lender may have against Borrower, or of any
of Lender’s rights and remedies arising out of the Loan Documents as modified
herein and such rights and remedies are hereby expressly reserved.

 

4.5        Lender agrees to promptly (and in no event later than five (5)
Business Days after the date hereof) file a UCC-3 financing statement amendment,
in the form of Exhibit A hereto, with the Delaware Secretary of State.

 

4.6        In consideration of the agreements of Lender set forth in this
Amendment, Borrower, and all of its predecessors, successors and assigns
(individually and collectively, the “Releasors”), hereby fully, finally, and
forever release and discharge Lender and its successors, assigns, directors,
officers, employees, agents, and representatives from any and all actions,
causes of action, claims, debts, demands, liabilities, obligations, and suits of
whatever kind or nature, in law or equity, the Releasors or any of them have,
whether known or unknown, in respect of the Loan Documents arising from events
occurring prior to the date hereof.

 



-3-

 

 

4.7       This Amendment shall be governed by the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

4.8       The Loan Documents as modified herein are binding upon, and inure to
the benefit of, Borrower and Lender and their respective successors and assigns.

 

4.9       This Amendment may be executed in one or more counterparts, each of
which is deemed an original and all of which together constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to physically form one document.

 

4.10       Prior to termination of the applicable agreement or license
referenced in clauses (iii), (iv) or (v) of the definition of Excluded
Intellectual Property either (i) with the prior written consent of the party
thereto (other than Parent (or any successor to Parent)) or (ii) by Parent (or
any successor to Parent) in accordance with the terms of such agreement or
license, unless (and only for so long as) such termination is being disputed in
good faith by the other party thereto, DSM International B.V. is and shall be an
intended third party beneficiary of, and may enforce, this Amendment.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 



-4-

 

 

DATED as of the date first above stated.

 

  “Borrower”         Amyris, Inc., a Delaware corporation             By: /s/
Kathleen Valiasek     Name: Kathleen Valiasek     Title: Chief Financial Officer
 

 

  Amyris Fuels, LLC, a Delaware limited liability company                 By:
/s/ Kathleen Valiasek     Name: Kathleen Valiasek     Title: Chief Financial
Officer  



 



  AMYRIS CLEAN BEAUTY LLC, a Delaware limited liability company                
By: /s/ Kathleen Valiasek     Name: Kathleen Valiasek     Title: Chief Financial
Officer  



 

  “Lender” / “Agent”         GACP Finance Co., LLC., a Delaware limited
liability company           By:       Name:       Title:    





 

 

 

[Signature Page to Amendment No. 3 to Loan Agreement]

 



 

DATED as of the date first above stated.

 

  “Borrower”         Amyris, Inc., a Delaware corporation             By:    
Name:       Title:    



 

  Amyris Fuels, LLC, a Delaware limited liability company                 By:  
  Name:       Title:    

 

  AMYRIS CLEAN BEAUTY LLC, a Delaware limited liability company                
By:     Name:     Title:  



 

  “Lender” / “Agent”         GACP Finance Co., LLC., a Delaware limited
liability company           By: /s/ John Ahn     Name: John Ahn     Title:
President  

 



Exhibit A

 

See attached.

 





[Signature Page to Amendment No. 3 to Loan Agreement]

 

 



[exhibit_a.jpg]

 



 

 

 
FINANCING STATEMENT (Form UCC-3 – Collateral Restatement)

 

(Continued)

 

EXHIBIT A

 

Debtor grants to Secured Party a security interest in all of Debtor’s right,
title, and interest in and to the following personal property whether now owned
or hereafter acquired (collectively, the “Collateral”):

 

(a) All of Debtor’s Receivables, which shall include (i) all of Debtor’s
Accounts, Instruments, Documents, Chattel Paper, Supporting Obligations, letters
of credit, proceeds of any letter of credit, and Letter of Credit Rights, and
(ii) all customer lists, software, and business records related thereto;

 

(b) All of Debtor’s Equipment;

 

(c) All of Debtor’s Fixtures;

 

(d) All of Debtor’s General Intangibles;

 

(e) All of Debtor’s Inventory;

 

(f) All of Debtor’s Investment Property (but excluding thirty-five percent (35%)
of the capital stock of any Foreign Subsidiary that constitutes a Permitted
Investment);

 

(g) All of Debtor’s Deposit Accounts;

 

(h) All of Debtor’s Cash;

 

(i) All of Debtor’s Goods;

 

(j) All of Debtor’s Collateral IP, which means all of Debtor’s Intellectual
Property, other than Excluded Intellectual Property, which means all
Intellectual Property that (i) constitutes “AMYRIS Licensed IP” as defined in
that certain License Agreement regarding Diesel Fuel in the EU, dated as of
March 21, 2016, as amended, by and among the Parent and Total Raffinage Chimie
S.A., as assignee of Total Energies Nouvelles Activités USA, but solely to the
extent of the field of use granted in such agreement, (ii) constitutes “AMYRIS
Licensed IP” as defined in that certain Amended & Restated Jet Fuel License
Agreement, dated as of March 21, 2016, as amended, by and among the Parent and
Total Amyris BioSolutions B.V., but solely to the extent of the field of use
granted in such agreement, (iii) is subject to that certain Farnesene
Intellectual Property License, dated as of November 14, 2017, by and between DSM
Nutritional Products Ltd. and Parent, but solely to the extent of the field of
use granted in such license, (iv) is subject to that certain Health and
Nutrition License Agreement, dated as of May 11, 2017, by and between Parent and
DSM International B.V., but solely to the extent of the field of use granted in
such license, or

 



 

 

 

(v) is subject to that certain Vitamin A License Agreement, dated as of May 11,
2017, by and between Parent and DSM International B.V., but solely to the extent
of the field of use granted in such license, and in each case of clauses (i) and
(ii), as such agreements were in effect as of June 29, 2018, and in each case of
clauses (iii), (iv) and (v), as such agreements existed as of December 14, 2018,
in each case, only for as long as such agreement or license is not terminated
either (x) with the prior written consent of the party thereto (other than
Parent (or any successor to Parent)) or (y) by Parent (or any successor to
Parent) in accordance with the terms of such agreement or license, unless (and
only for so long as) such termination is being disputed in good faith by the
other party thereto. Notwithstanding the foregoing “Excluded Intellectual
Property” shall not include any products, substitutions or replacements of
Intellectual Property outside of the fields of use granted in the foregoing
agreements and licenses or any proceeds of such Intellectual Property (unless,
in each case, such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Intellectual Property); and

 

(k) all other tangible and intangible personal property of Debtor whether now or
hereafter owned or existing, leased, consigned by or to, or acquired by, Debtor
and wherever located, and any of Debtor’s property in the possession or under
the control of Secured Party; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.

 

Notwithstanding the broad grant of the security interest set forth (a) through
(k), above, the Collateral shall not include (i) more than 65% of the presently
existing and hereafter arising issued and outstanding shares of capital stock
owned by Debtor of any Foreign Subsidiary which shares entitle the holder
thereof to vote for directors or any other matter, (ii) Debtor’s equity
interests in Novvi LLC, Aprinnova, LLC, and Total Amyris Biosolutions B.V. and
Debtor’s interest in any other joint venture existing on the date hereof to the
extent that the pledging of such interest is prohibited by the relevant
agreements and (iii) any Excluded Intellectual Property.

 

Defined terms not otherwise herein defined shall have the meaning ascribed to
them in the Uniform Commercial Code as the same is, from time to time, in effect
in the State of California, or in that certain Loan and Security Agreement dated
as of June 29, 2018, as amended from time to time, by and among Amyris, Inc., a
Delaware corporation, as borrower and Secured Party, in its capacity as
administrative agent for itself and the Lender named therein.

 

 

 

 

 



 

 